Citation Nr: 1643965	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  12-17 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and a major depressive disorder.

2. Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis, to include secondary to residuals of a nasal fracture to include a deviated septum.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for residuals of a right leg injury, claimed as residuals of a punji stick wound.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and His Son-in-Law


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009, June 2010, May 2012, November 2012, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina and Atlanta, Georgia. In March 2015, the Board remanded the claims. 

The Veteran testified in support of these claims during a videoconference hearing held at the Atlanta RO before the undersigned in March 2016.  The case was certified to the Board by the Atlanta RO.

The Veteran has submitted additional evidence since the last consideration of the claims by the RO but he has waived his right to have the RO initially consider it, thus allowing the Board do so in the first instance. See 38 C.F.R. § 20.1304 (2015). 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for tinnitus is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran had a diagnosis of posttraumatic stress disorder during the pendency of this claim. 

2. The Veteran's posttraumatic stress disorder is related to his active military service.

3. The Veteran's chronic sinusitis/allergic rhinitis is related to his service-connected deviated septum, residuals of a nasal fracture.

4. The Veteran's residuals of a right leg injury are related to his active military service. 

5. Resolving reasonable doubt in the Veteran's favor, a pre-existing left ear hearing loss was aggravated during his active military service, and a right ear hearing loss was first manifested inservice. 


CONCLUSIONS OF LAW

1. The Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. Chronic sinusitis/allergic rhinitis was caused by or is a result of a deviated septum, residuals of a nasal fracture.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3. The Veteran's residuals of a right leg injury were incurred in service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.

4. The Veteran's pre-existing bilateral hearing loss was aggravated by his active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In general, service connection may be granted for a disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding a material issue, the Veteran is given the benefit of the doubt. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Posttraumatic stress disorder 

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).

In this case, the Veteran's VA treating clinician, J.O., provided a June 2012 opinion stating that the appellant has been diagnosed and treated for posttraumatic stress disorder  and major depressive disorder. 

The Veteran was provided a VA medical examination in August 2010, where the examiner found that the appellant did not meet the criteria for a diagnosis of posttraumatic stress disorder.  The examiner found that the Veteran had the necessary stressor while serving in Vietnam but found that the appellant did not meet the other criteria for a diagnosis of PTSD.

The Veteran's service personnel records reflect that he served in Vietnam.  He reports as one of his stressors that his fellow servicemen, C. M., was killed in action during his service.  This stressor has been verified. 

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service.  The question of severity is one of rating, not of service connection. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection" as although related, each having a distinct meaning as specified by Congress). 

The evidence shows a diagnosis of posttraumatic stress disorder during the pendency of the claim, as well as a verified in-service stressor.  While there is evidence against granting service connection, there is also evidence supporting such an award.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for posttraumatic stress disorder is in order.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  The benefit sought on appeal is allowed.

Sinus Disorder

The Veteran contends that his chronic sinusitis/allergic rhinitis is related to his service-connected residuals of a nasal fracture which include a deviated septum. 

The Veteran was afforded a VA medical examination in October 2010. At that time, the examiner diagnosed the Veteran with allergic rhinitis and stated that there was no current evidence of sinusitis.  The examiner opined that the Veteran's deviated septum was at least as likely as not related to the nasal fracture the appellant sustained during service.  The examiner did not provide an opinion addressing whether allergic rhinitis was related to his nasal fracture in service. 

The Veteran's VA treatment records show multiple treatments for chronic sinusitis. 

The Veteran's VA treating physician, Dr. P.G., submitted an April 2016 medical opinion stating that the appellant suffers from headaches, postnasal drip, sinus infections, and infrequent nosebleeds.  Dr. P. G. opined that these symptoms are more likely than not attributed to the Veteran's service-connected deviated septum, residuals of a nasal fracture. 

The evidence shows a diagnosis of chronic sinusitis and rhinitis during the pendency of the claim.  These disorders have been clinically linked to the service connected nasal fracture with a deviated septum.  Hence, resolving reasonable doubt in the appellant's favor, service connection for chronic sinusitis/rhinitis is in order.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.310.  Wise.  

Residuals of a Right Leg Injury

The Veteran contends that he suffered punji stick wounds on both his left and right legs.  He is service-connected for residuals of a left leg injury, claimed as residuals of a punji stick wound. 

The Veteran was afforded a VA medical examination in October 2010 with respect to his residuals of a left leg injury.  However, this examiner did not examine the Veteran's right leg. 

The Veteran's VA treating physician, Dr. P.G., provided an April 2016 medical opinion.  Dr. P.G. stated that the Veteran's punji stick wounds were to both the left and right legs.  Dr. P.G. stated that the wounds had become infected throughout the years and that there was no guarantee that surgery would eliminate these symptoms. Dr. P.G. said that these wounds were consistent with the Veteran's account of punji stick wounds incurred during service.

There is no evidence to the contrary in the record.  As such, the benefit sought on appeal is allowed. 



Bilateral Hearing Loss

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In such a circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on the claimant, not VA, to establish aggravation. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). The provisions of 38 U.S.C.A. § 1153, and the implementing VA regulation, 38 C.F.R. § 3.306, provide criteria for determining when a pre-existing disability has been aggravated.  According to this statute and regulation, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation. Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385

The Veteran was provided an audiogram at a preinduction examination in August 1966.  The results of that examination were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
5
5
0
0
0
35
Left
0
5
0
0
50
40

In light of these findings a pre-existing left ear hearing loss was noted upon entry to service.  The right ear is considered to have been normal at enlistment.  Because of this, the burden falls on the Veteran, not VA, to establish aggravation of his pre-existing left ear hearing loss. Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The Veteran was afforded a medical examination in connection with his separation from active military service in August 1968. His results were as follows:


500 Hz
1000 Hz
2000 Hz
4000 Hz
Right
10
5
0
5
Left
10
5
0
5

These findings reflect that the appellant's hearing was normal in each ear at separation from active duty. 

The Veteran has submitted an April 1979 audiogram with the following results.


250 Hz
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Right
0
0
0
0
30
65
35
Left
5
5
0
0
30
85
80

The Veteran was afforded VA medical examinations in May 2010 and March 2011. Both examinations showed a bilateral hearing loss for VA purposes.  For each examinations, the examiner was asked to provide an opinion as to whether the Veteran's current hearing loss is more likely than not due to his active military service.  Both times the VA examiner stated that she/he was unable to opine as to whether the Veteran's pre-existing hearing loss worsened during service. 

The May 2010 examiner stated that he could not resolve the question of whether the Veteran's hearing loss and tinnitus may be due to acoustic trauma in service without resort to mere speculation.  The examiner explained that this was based in part on the fact that the Veteran's hearing loss above 6000 Hz was not tested at separation.  The examiner further explained that there were a number of potential etiologies other than military noise exposure, including aging, pre-existing hearing loss and possibly its natural progression, occupational and recreational noise exposure, and the use of potentially ototoxic medication.  The examiner stated that it would be speculative to allocate a degree of his current hearing loss and tinnitus to each of these potential etiologies.

The March 2011 VA examiner explained that while it is not impossible for high frequency hearing loss to improve, it was also possible that one of the two audiograms (entrance and separation) were incorrect or invalid, although this would be impossible to determine without speculation.  She stated that it was impossible to determine whether the hearing loss at 6000 Hz worsened during service.  She noted that the Veteran reported significant noise exposure without ear protection during service and occupational noise exposure with ear protection after service.  The examiner concluded that "[b]ecause of the discrepancies between service audios, and incomplete nature of the separation audio (6k Hz not tested), [she] cannot determine without speculation whether a preexisting hearing loss was present and worsened during service, or whether the hearing loss and tinnitus began as a result of military noise exposure." 

In November 2012, E.F.P, M.D., stated that he had reviewed the appellant's files and found the audiograms to be consistent with intense noise exposure as seen in soldiers in combat arms, particularly artillery and armor.  The Veteran's personnel records show that he served with an artillery unit in Vietnam.

The Veteran has submitted a private medical opinion from J.W.H., an audiologist at HearCare Audiology.  J.W.H. opined that the separation audiogram was invalid because it would be essentially impossible for normal limits hearing sensitivity to have been measured at 4000 Hertz in the left ear at separation with a 50 decibel threshold having been measured two years prior.  J.W.H. noted that he performed the April 1979 audiogram on the Veteran, noting that this test showed mild to moderately severe high frequency hearing loss at 3000 - 8000 Hertz in the right ear and a mild to severe high frequency sensorineural hearing loss for 3000-8000 Hertz in the left ear. Therefore, J.W.H. opined that at the time of separation from active military service, the Veteran's hearing could have been no better than that at induction and no worse than that at the April 1979 audiogram. 

In this case, the Board will resolve reasonable doubt in the appellant's favor.  Both VA examiners stated that to provide an opinion would cause them to resort to mere speculation.  J.W.H. opined that the Veteran's hearing loss could not have improved during service, as reflected in the partial separation audiogram. The fact that the Veteran's separation audiogram is incomplete further complicates the inquiry and makes it so that further development of this case would not further assist in adjudication of the claim.  Finally, Dr. E.F.P. stated that the audiograms were consistent with intense noise exposure as seen in soldiers in combat arms, particularly artillery and armor, and the appellant did serve with an artillery unit in Vietnam.

Therefore, resolving reasonable doubt in the Veteran's favor service connection for bilateral hearing loss is in order.  38 U.S.C.A. §§ 1110, 5107; Wise.  The benefit sought on appeal is allowed.

ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a sinus disorder is granted.

Entitlement to service connection for residuals of a right leg injury, claimed as residuals of a punji stick wound is granted.

Entitlement to service connection for bilateral hearing loss is granted. 


REMAND

The Veteran seeks entitlement to service connection for tinnitus. The Veteran filed a claim in February 2010 for bilateral hearing loss and tinnitus.  The claim was denied in a June 2010 rating decision.  The Veteran filed a notice of disagreement to this decision in November 2010.  In September 2011 and November 2012 rating decisions, the AOJ again denied entitlement to service connection for bilateral hearing loss.  The AOJ never issued the Veteran a statement of the case addressing his claim of entitlement to service connection for tinnitus. 

In an April 2014 rating decision, the AOJ found that the Veteran had not submitted new and material evidence to permit reopening of the claim of entitlement to service connection for tinnitus.  The Veteran filed a notice of disagreement with this decision, and the AOJ continued its denial in a July 2014 statement of the case.  

In this case, the RO has applied the wrong standard in the statement of the case.  Given that the appellant filed a timely notice of disagreement to the June 2010 rating decision, this rating decision is not final, and the July 2014 statement of the case erroneously demanded that the appellant present new and material evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2014).  As such, further development is required.  
 Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, further development is in order. 

Accordingly, the case is REMANDED for the following action:

The AOJ must issue the Veteran a statement of the case addressing the merits of the issue of entitlement to service connection for tinnitus. Following the issuance of the statement of the case, the Veteran is to be advised that, in order to complete his appeal as to the issue of entitlement to service connection for tinnitus, a timely Substantive Appeal must be filed. If an only if the Veteran files the aforementioned timely Substantive Appeal, his case should be returned to the Board. The Board intimates no opinion as to the ultimate outcome in this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


